Citation Nr: 1636993	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-31 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disorder, diagnosed as a lumbar sprain and a protrusion of the L5-S1 disc.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from March to August 1987 and from January to March 2003.  

This matter is on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the claim is currently with the RO in Roanoke, Virginia.     

The Veteran testified before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing is of record.

An appeal on the issue of entitlement to service connection for headaches was also perfected by the Veteran.  However, in a November 2015 rating decision, he was granted service connection for this disorder.  Therefore, the Board considers this a full grant of the benefit sought on appeal, and it is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

It is at least as likely as not that the Veteran's back disorder is related to active duty or his service-connected right knee disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disorder, diagnosed as a lumbar sprain and a protrusion of the L5-S1 disc have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, the Board determines that service connection is for a back disorder is warranted, based on the evidence of record.  First, while it is true that the service treatment records do not indicate back symptoms during service, it has been the Veteran's constant assertion that he has experienced back pain since the time he injured his knee, a disorder for which he is now service-connected.  The fact that he may indeed have experienced back symptoms resulting from his right knee disability is corroborated by the fact that he began to complain of back symptoms as early as February 2004 (and only 6 months after leaving active duty) and that he was ultimately diagnosed with lumbar segmental dysfunction in June 2005.  

In the Board's view, the Veteran's statements regarding back pain in service as secondary to his service-connected right knee disability are credible, and that it is reasonable to conclude that the back disorder he was diagnosed with in 2005 is relatable to his active duty service.  While it is true that a VA examiner opined in October 2015 that the Veteran's back disorder was less likely than not related to service, there was effectively no supporting rationale for this opinion.  Indeed, the VA examiner conceded that a right knee disability could result in changing body posture and additional stress on the lumbar spine.  

In light of the above discussion, the Board concludes that the preponderance of the evidence supports the claim for service connection and there is no doubt to be otherwise resolved.  At least the evidence is in equipoise.  As such, the appeal is granted.

VA Duty to Notify and Assist

VA Duty to Notify and Assist VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

ORDER

Service connection for a back disorder, diagnosed as a lumbar sprain and a protrusion of the L5-S1 disc, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


